-_

oO @m@m QA UU FEF WwW PH

YN Yb KH HN YY N KH & & EL Ca Cer
RBPNRRRRBBREB SSR AUREHHH SG

_ ACCIDENT INSURANCE COMPANY,

- Defendants, DOMINGO ZAPATA, JR.,

- DOES 1-10,

 

BRIANN. FOLLAND (SBN 157350)
THE FOLLANDLAW GROUP —
8050 Ni Palm Avenue, Suite'300.
Fresno, CA.93711

Tel hone! (559) 681-0272. -

Em folland@comcast.net

 

FEB 19 2020 .

’ CLERK, U.S. D STRI
EASTERN dS RreeoUTT
BY {

DEPUTY CLERK

. Attorney for Defendants DOMINGO ZAPATA, R,, DANIELLE ZAPATA AND MICHAEL
RENE ZAPATA

ore STATES DISTRICT couRT

FOR THE EASTERN DISTRICT OF CALIFORNIA

Plaintiff, HARTFORD LIFE AND

Plaintiff,

Vv.

DANIELLE ZAPATA, MICHAEL
RENE. ZAPATA, SYLVIA LEYVA and «

 

CageNo. 1:19-ev-00349°EPG

STIPULATION FOR DISPERSAL OF |
FUNDS AND-FOR ENTRY OF

JUDGMENT

WHEREAS, the parties | in the above sefeninied action took part in a mandatory

- settlement conference i in Courtroom 6 of the United States District Court for the Bastérn Disteict

: of California on February 3, 2020, beginning at 10:30:am., the honorable Magistrate Judge
S eremy D. Peterson presiding, Defendants DOMINGO: ZAPATA, JR., DANIELLE ZAPATA

AND. MICHAEL RENE ZAPATA were in attendance and were represented by attorney Brian N, »
Folland, Esq. of The Folland Law Group. Defendant SYLVIA LEYVA was in attendance and

Larsen, Callister law firm.

_ was represented by attorneys J ated R, Callister, Esq. and Joseph Zimmerl, Bsq. of the Fishman, -

WHEREAS, the parties: have entered into an agreement régarding the resolution of this
interpleader action and dispersal. of the interpleader finds now held by the above entitled court in

 

 
 

this action.
| . Now THEREFORE, the parties agree as follows:

The total amount of funds held by the court in this:action is Fifty-Two Thousand Seven Hundred
Foity-Five dollars and seventy-cight cents (952,745, 78). (“the inter-pled funds") Fifty-Three

point three four percent (53.34%) of the inter-pled finds and all earned interest shall be paid by
the court to Defendants DOMINGO ZAPATA, JR.,. MICHAEL RENE ZAPATA and .
DANIELLE ZAPATA by issuance of a check payable to The Folland Law Group, in trust for
DOMINGO ZAPATA, JR., MICHAEL RENE ZAPATA, and DANIELLE ZAPATA. :

" Forty-Six-point six six percent (46.66%) of the inter-pled funds and all earned interest

shall be paid by the court to SYLVIA LEYVA by'i issuance ofa check payable to Fishman,
Larsen, Callister, i in trust-for SYLVIA LEYVA.

THE PARTIES HEREBY AGREE TO THE TERMS OF THE FOREGOING
STIPULATION:

Dated: ¢ 4.1

 

 

 

Dated f L _ MICHAEL REN NE ZAPATA.

“Dated: O21 | 1/20 5 yf

 

 

 

 
 

_

RRRRBBEHE BRP Ge RAEAE BEV S

28

_ Dated:

 

2D ON DW BR wD

 

APPROVED AS TO FORM:

   

Brian N. Folland, attomeys for

Defendants DOMINGO: ZAPATA, JR.
MICHAEL RENE ZAPATA and DANIELLE
ZAPATA

Jared R, Callister, attorneys for Defendant
YLVIA LEYVA ;

ORDER ON STIPULATION
Having. tead and considered the foregoing STIPULATION FOR DISPERSAL OF

 

FUNDS AND FOR ENTRY OF JUDGMENT, and'good cause appearing therefore, the funds

| held in interpleader in the above referenced action shall: be dispersed-pursuant to the terms of this

stipulation and judgment shall be entered as per said terms.

IT IS SO ORDERED.

Dated: af 4 | LO

   

“Honomble United States. Magistrate
Judge‘Erica P, Grosjean

 

 
rom WY

(Rev. October 2018) -

Departmant of the Treasury
Internal Revenus Service

Fishman, Larsen & Callister
‘2 Business name/disragardad entity name, if different from abova

Request for Taxpayer
Identification Number and Certification

> Go to www.irs.gov/FormW9 for instructions and the latest Information.
1 Name (as shown on your Income tax return). Nama is required on this line; do not leave this line blank.

Give Form to the
requester. Do not
send to the IRS.

 

following seven boxes,

single-member LLC

(1) Other (see Instructions) >

1] individuaysote proprietor or C Corporation C] S Corporation

[-] Limited tiability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnarship) >

Note; Check the appropriate box in the line abovo for the tax classification of the single-member owner. Do not check | Exemption from FATCA reporting .
LLC if the LLC Is classified as a single-member LLC that is disregarded from the owner unless the owner of the LLC Is
another LLC that is not disregarded: from the owner for U.S. taderal tax purposes, Otherwise, a single-member LLG that
is disragarded trom the owner should check.the appropriate box for the tax classification of its owner,

3 Chack appropriate box for federal tax classification of the person whoso name Is entered on line 1. Check only one of the | 4 Exemptlons (codes apply only to

certain entities, not individuals; see
Instructions on page 3):

C1 Partnership [] trust/estate

Exempt payoe coda (if any)

code (if any)

(Applies to accounts malatainad outside the U.S.)

 

 

no,) See Instructions.

Print or type.
See Specific Instructions on page 3.

Requasters name and address -(optional)

 

Fresno, CA 93720

 

7 List account number(s) here (optional)

 

 

 

Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box, The TIN provided must match the name given on line 1 to avold _[_Seelal security numbor
backup withholding: For individuals, this is generally your sacial security number (SSN). However, for a Jto
resident alien, sole proprietor, or disregarded entity, see the instructions for Part J, later. For other - -
. entities, It is your employer identification number (EIN). If you do not have a number, see How to get a

TIN, later.

Note: If the accourit is In more than one name, see the iistructions for line 1, Also see What Name and Employer Identification number
Number To Give-the Requester for guidelines on whose number to enter.

 

 

 

 

‘or

 

 

 

7/7] -[| OF 5} 3}8)2)6 49

 

 

 

 

 

 

 

 

 

 

 

 

ea | Certification

 

Under penalties of perjury, | certify that:

1, The number shown on this form is my correct taxpayer Identification number (or | am waiting for a number to be Issued to me); and
2. | am not subject to backup withholding because: (a) | am exempt from backup withholding, or (b) I-have not been notified by the Internal Revenue
Service (IRS) that | am subject to backup withholding as a result of a failure to report.all interest or dividends, or (c) thé IRS has notifled me that !am

no longer subject to backup withholding; and
3.1 am a U.S, citizen or other U.S. person (defined below); and

4. The FATCA code(s) entered on this form (if any) indicating that ] am exempt from FATCA reporting Is correct.

Certification Instructions, You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return, For real estate transactions, item 2 does not apply, For mortgage ‘Interest paid,
acquisition or abandonment of secured property, cancellation’of debt, contributions to an Individual retirement arrangement (IRA), and generally, payments
other than Interest and dividends, you are not required to sign tha certification, but you must provide your correct TIN, See the instructions for Part Il, later.

 

 

Sign Signature of SA ?
Here U.S. person > Cc _—
General Instructio ns

Section references are to the Internal Revenue Code unless otherwise
noted.

Future developments. For the latest information about developments
related to Form W-9 and its Instructions, such as legislation enacted -
after they were published, go to www.irs.gov/FormW9.

Purpose of Form

An individual or entity (Form W-9 requester} who is required to file an
information return with the.IRS must obtain your correct. taxpayer
Identification number (TIN) which may’be your social security number
(SSN), individual taxpayer Identification number (ITIN), adoption

taxpayer Identification number (ATIN), or employer identification number
(EIN), to report on an information return the amount paid to you, or other
amount reportable on an Information return. Examples of Information
raturns include, but-are not limited to, the following.

¢ Form 1099-INT (interest earned or paid)

Date > 1s ror?

« Form 1099-DIV (dividends, hreluding those from stocks or mutual
funds)

* Form 1099-MISC (various types of income, prizes, awards, or gross
proceeds)

* Form 1099-B (stock or mutual fund sales and certain other
transactions by brokers)

¢ Form 1099-S (proceeds from real estate transactions) .
¢ Form 1099-K (merchant card and third party network transactions)
* Form 1098 (home mortgage interest), 1098-E (student loan Interest),
1098-T (tuition)
¢ Form 1099-C (canceled debt)-
* Form 1099-A (acquisition or abandonment of secured property)

Use Form W-9 only if you are a'U.S. person (Including a resident
allan), to _provide.your correct TIN.

If you do not return Form W-9 to the requester witha TIN, you might
be subject to backup withholding, See What is backup withholding,
later.

 

Cat. No. 10231X

a _ Form W-9 (Rev. 10-2018)

 
Form W-9 Request for Taxpayer

(Rev. October 2018) Identification Number and Certification
Department of the ‘Treasury . Lo
Intamal Revenue Service > Go to www.irs.gov/FormW49 for instructions and the latest information.

Give Form to the
requester. Do not
send to the IRS.

 

1 Name (as’shown on your Income tax return). Name is required on this line; do not leave this line blank.
Brian N. Folland

 

2 Business name/disregarded entity name, If differant from above

The Folland Law Goup

 

3 Check appropriate box for federal tax classification of the.person whose name Is entered on line 1. Check only one of the
following seven boxes.

[vy] Individual/sole proprietor or . O C Corporation O S Corporation oO Partnership oO Trustestate
single-member LLC

Oo Limited liabllity company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership) >

Note: Check the appropriate box.in the line above for the tax classification of the single-member owner. Do not check
LLG if the LLC is classified as a single-member LLC that !s disregarded from the owner unless the owner of the LLC is
another LLC that is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that
is disregarded from the owner should check the appropriate box for the tax classification of its owner.

[-] Other (sea Instructions) >

4 Exemptions (codes apply only to
certain entities, not individuals; see
instructions on page 3):

Exempt payee code (if any)

Exemption from FATCA Teporting —
code (if any)

(Applies to accounts maintained outside thu U.S.)

 

 

Print or type
See Specific Instructions on page 3.

6 City, state, and ZIP code
Fresno, CA 93711

 

5 Address —_ ~ and - or suite no.) See instructions. ' Requester’s name and address (optional)

 

7 Ust account number(s) here (optional)

 

 

Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid _
backup withholding. For individuals, this is generally your soclal security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the Instructions for Part |, later. For other
entities, it is your employer identification number (EIN). If you do not have a number, see How to get-a
TIN, later. or

    

Social security number

Note: If the account Is In more than one name, see the instructions for line 1. Also-see What Name and | Employer identification number

 

Number To Give the Requester for guidelines on whose number to enter.

 

 

 

 

 

 

 

 

 

 

 

 

isa Certification

Under penalties of perjury, | certify that:

1. The number shown on this form is my correct taxpayer identification number (or |-am waiting fora number to be issued to me); and
2.1 am not subject to backup withholding because: (a) | am exempt from backup withholding, or (b) | have not been notified by the Internal Revenue

Service (IRS) that I'am subject to backup withholding as a result of a failure to report all interest or dividends, or (c)
no longer subject to backup withholding; and

3,}amaU,S. citizen or other U.S, person (defined below); and
4. The FATCA code(s) entered on this form (if any) indicating that | am exempt from. FATCA reporting is correct.

the IRS has notified me that | am

Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured fe not ced to sight debt,gontributloris to an Individual retlrement arrangement (IRA), and generally, payments

other than interest and dividends, yo

not reaqdired t to s|

@ oy fication, but you must provide your correct TIN. See the instructions for Part Il, later.

 

Si : — ,
now [itmm’ 7 ges our D/F=KD
v Vow ji

 

General Instructions . tung 1099-DIV (dividends, including those.from stocks or mutual
Section references are to the Internal Revenue Code unless otherwise * Form 1099-MISC (various types of ‘income, prizes, awards, oF gross
noted. proceeds)

Future developments. For the latest Information about developments » Form 1099-B (stock or mutual fund sales and certain other

related to Form W-9 and its instructions, such as legislation enacted transactions by brokers)

after they were published, go to www./rs.gov/FormW9.

° Form 1099-S (proceeds from real estate transactioris)

Purpose of Form ‘ _ Form 1099-K (merchant card and third party network transactions)
An Individual or entity (Form W-9 requester) who is required to file an ‘© Form 1098 (home mortgage interest), 1098-E (student loan interest),
information return with the IRS must obtain your correct taxpayer 1098-T (tuition)

identification number (TIN) which may be your social security number, * Form 1099-G (canceled debt)

(SSN), individual taxpayer identification number (ITIN), adoption
taxpayer identification number (ATIN), or employer Identification number

¢ Form 1099-A (acquisition or abandonment of secured property)

(EIN), to report on an information return the amount paid to you, or other Use.Form W-9 only if you are’a U.S. person (including a resident

amount reportable on an information return. Examples of information alien), to provide your correct TIN.
returns include, but are not limited to, the following.

¢ Form 1099-INT (interest earned or paid)
ater.

If you do not return Form W-9 to the requester with a TIN, you might
be subject to backup withholding. See What is backup withholding,

'

 

Cat. No. 10231X

Form W-9 (Rev. 10-2018)
